        Case 5:19-cv-00718-PRW Document 30 Filed 03/30/20 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

TAMMY COVINGTON and              )
JEFFREY COVINGTON,               )
                                 )
                Plaintiffs,      )
                                 )
vs.                              )                       Case No. 19-cv-00718-PRW
                                 )
CSAA FIRE AND CASUALTY           )
INSURANCE, d/b/a AAA FIRE AND    )
CASUALTY INSURANCE COMPANY, INC. )
                                 )
                Defendant.       )

   DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE TO DEFENDANT’S
               MOTION FOR SUMMARY JUDGMENT

       1. Plaintiffs Cite No Evidence or Facts to Support Their Allegation of Bad
          Faith.

       Plaintiffs’ Response is devoid of a single fact-or-evidence-based allegation of bad

faith conduct against CSAA. See Response, Doc. 24, throughout. Plaintiffs make the

conclusory statement that “the insurer and its agents did everything they could to find

reasons to deny the claim” [Id. at 19] yet cite no facts or evidence in support (because none

exist). Conclusions without evidence have no place in a court of law and should be

disregarded as pure speculation. In short, there is nothing in the record provided by

Plaintiffs (or by CSAA) that shows CSAA operated with an “intentional disregard of

uncontrovertible facts,” conducted an “inadequate investigation,” or acted in any manner

that would require the issue of bad faith (and, by extension, punitive damages) be put in

front of a jury. Shotts v. GEICO Gen. Ins. Co., 943 F.3d 1304, 1317 (10th Cir. 2019).



                                             1
         Case 5:19-cv-00718-PRW Document 30 Filed 03/30/20 Page 2 of 7




              A. CSAA Had a Justifiable Reason to Deny Coverage.

       Plaintiffs admit CSAA utilized three different individuals to conduct site inspections

on the subject home. Response, Doc. 24, p. 6, admitting Defendant’s UMF No. 13.

Plaintiffs admit that CSAA timely investigated their claim. Id. at 9 (admitting Defendant’s

UMF No. 21). The inspections performed by, or on behalf of, CSAA, concluded that the

issues with the water damage to Plaintiffs’ home were the result of “a lack of moisture

barriers and inadequate crawlspace ventilation” [Motion, Doc. 15, p. 5]; the “improperly

installed …S-trap” drain on the HVAC unit [Id. at 6]; and “leaking for quite some time”

from the HVAC unit [Id. at 7]. There is no allegation in Plaintiffs’ Response (because no

evidence exists to support the same) that the inspectors were biased, corrupt, or directed by

CSAA to make the findings that they did. There is no allegation in Plaintiffs’ Response

(because no evidence exists to support the same) that CSAA ignored the reports of their

investigators and denied the Plaintiffs’ claim because of animosity, ill-will, or spite.

       The inspections and the corresponding reports generated by, or on behalf of, CSAA

demonstrate that, as a matter of law, CSAA had a justifiable reason to deny the Plaintiffs’

claim. Beers v. Hillory, 2010 OK CIV APP 99, ¶26, 241 P.3d 285, 293 (“[w]here an insurer

has demonstrated a reasonable basis for its actions, bad faith cannot exist as a matter of

law”). Even if the Court agrees with Plaintiffs that there should have been coverage under

the policy (which CSAA expressly denies), the Court should, at the very least,

acknowledge that the Plaintiffs have presented no evidence or facts to support their purely

speculative assertions that the actions of CSAA could be viewed reasonably by a jury as

bad faith.

                                              2
         Case 5:19-cv-00718-PRW Document 30 Filed 03/30/20 Page 3 of 7




              B. The “Tone and Tenor” of One Phone Call is Not Evidence of Bad
                 Faith Conduct.

       Plaintiffs state that the “tone and tenor” of the Plaintiffs’ only conversation with

CSAA “led” Mr. Covington “to believe that CSAA would not cover the claim.” Response,

Doc. 24, p. 6, Response to Defendant’s UMF No. 10. Plaintiffs do not tie this complaint to

any allegation of bad faith conduct. Id., throughout. A speculative belief based on tone and

tenor (and not actual statements or actions) is simply not evidence of bad faith. In fact, on

the very same phone call, Plaintiffs admit CSAA did not deny the claim and, instead, told

Mr. Covington that a field adjuster would be sent out to the subject property. Id. at 6.

       Because there is no evidence of bad faith conduct, the Plaintiffs’ claim regarding

the same should not be submitted to a jury. Likewise, the issue of punitive damages is ripe

for summary adjudication in favor of the Defendant.

       2. Plaintiffs’ Own Admissions Show that CSAA Correctly Denied of Coverage
          Under the Policy.

       Plaintiffs repeatedly assert that coverage for the water damage to their home should

be covered by the applicable insurance policy because, somehow, the seepage or leakage

of water damage was “unknown to all insureds” and was hidden beneath the floors.

Response, Doc. 24, at 8, 11, and 17-18. This assertion does not comport with the facts the

Plaintiffs admit and/or state in their Response. For example, Plaintiffs admit that the home

suffered a noticeable water leak. Id. at 5. Plaintiffs state that Mr. Covington “investigated”1


1
  It is not clear why the Plaintiffs believe Mr. Covington’s “investigation” into the cause of
the leak was proper or sufficient to determine the cause of the leak, as the Plaintiffs readily
admit Mr. Covington “is not an engineer and cannot speculate on what an engineer would
find.” Id. p. 9.
                                              3
        Case 5:19-cv-00718-PRW Document 30 Filed 03/30/20 Page 4 of 7




the leak. Id. Plaintiffs admit Mr. Covington - a few days after first noticing the water leak

and conducting an “investigation” - witnessed sweating of the pipe under the house that

was dripping straight onto the dirt. Id. at p. 6. These factual admissions, taken together,

show that the Plaintiffs did, in fact, notice repeated leakage or seepage of water both above

and under the floor. There simply is no basis for the claim that the repeated leakage or

seepage of water was “unknown” to the Plaintiffs after the Plaintiffs have admitted to such

facts. As a result, CSAA’s denial of coverage was reasonable and based on the same

information available to both CSAA and the Plaintiffs.

              A. Plaintiffs’ Additional Material Fact (“AMF”) No. 7 is Based on
                 Language Not Found in the Contract.

       Plaintiffs assert that the language from paragraph “2.d” – as seen on

CSAA_COVINGTON 0345 – demonstrates that the Plaintiffs’ claim should have been

covered under the applicable policy. Response, Doc. 24, p. 10, AMF No. 7. However, the

entire paragraph of “2.d” on CSAA_COVINGTON 0345 was replaced by the language

found on CSAA_COVINGTON 0389. See Insurance Policy, attached in its entirety hereto

as EXHIBIT 1, compare CSAA_COVINGTON 0345 with CSAA_COVINGTON 0389.

       One of the significant changes in paragraph 2.d is the inclusion of the language

“unless such seepage or leakage of ‘water’ or the presence or condensation of humidity,

moisture or vapor is unknown to all ‘insureds’ and is hidden within the walls or ceilings or

beneath the floors.” Id. (emphasis added). As previously demonstrated, the Plaintiffs knew

about repeated seepage or leakage of water both on the day they first discovered the water

in their home, and subsequently when water was found under the home dripping onto the


                                             4
           Case 5:19-cv-00718-PRW Document 30 Filed 03/30/20 Page 5 of 7




dirt. See “2. Plaintiffs’ Own Admissions Show that CSAA Correctly Denied of Coverage

Under the Policy,” supra. As a result, Plaintiffs may claim they were “oblivious” to the

damage before the water first surfaced in the home, but after the water manifested there,

and after Mr. Covington saw additional water leakage days later, there is no dispute that

the water damage was ongoing and the Plaintiffs knew the same.

       3. Plaintiffs Present No Evidence to Support an Award of Punitive Damages.

       For punitive damages to be awarded, there must be evidence of wanton or reckless

disregard of the rights of others, and/or of oppression, fraud, or malice. See Cooper v.

National Union Fire Ins., 1996 OK CIV APP 52, 921 P.2d 1297, and 23 O.S. § 9(A). A

thorough review of Plaintiffs’ Response shows there is a total lack of facts or evidence to

support a finding that any of the actions by CSAA could warrant an award of punitive

damages2. See “Item 1. Plaintiffs Cite No Evidence or Facts to Support Their Allegation

of Bad Faith,” supra. In fact, the Plaintiffs do not even mention punitive damages in their

entire Response. See Response, Doc. 24, throughout.




       2
         Additionally, it is settled law in Oklahoma that an award of punitive damages
cannot stem solely from a breach of contract theory of recovery. See Wilspec Technologies,
Inc. v. DunAn Holding Group, Co., Ltd. 2009 OK 12, ¶17, 204 P.3d 69, 74 (“[p]unitive
damages are not recoverable for a breach of contract unless the conduct constituting the
breach is also a tort for which punitive damages are recoverable”) (internal citations
omitted). Because the Plaintiffs fail to provide any facts or evidence to support a claim of
bad faith, the only remaining possibility (one that CSAA expressly denies) is recovery
under a breach of contract theory. In that case, no punitive damages can be awarded. Thus,
under no reasonable scenario can a claim for punitive damages be presented to the jury in
this case.

                                             5
           Case 5:19-cv-00718-PRW Document 30 Filed 03/30/20 Page 6 of 7




          In short, with a lack of any evidence or facts to support an award of punitive

damages, the claim for the same should be removed from this suit and never presented to

a jury.

          WHEREFORE, the above considered in conjunction with Defendant’s Motion for

Summary Judgment [Doc. 15], the Defendant respectfully requests the Court rule in its

favor and find that the Defendant did not breach the insurance contract, did not act in bad

faith and, as a result, punitive damages are not appropriate.

                                          Respectfully Submitted,



                                          s/Joshua K. Hefner
                                          GERARD F. PIGNATO, OBA No. 11473
                                          MATTHEW C. KANE, OBA No. 19502
                                          JOSHUA K. HEFNER, OBA No. 30870
                                          RYAN WHALEY COLDIRON JANTZEN PETERS
                                           & WEBBER PLLC
                                          400 North Walnut Avenue
                                          Oklahoma City, OK 73104
                                          Telephone: (405) 239-6040
                                          Facsimile: (405) 239-6766
                                          jerry@ryanwhaley.com
                                          mkane@ryanwhaley.com
                                          jhefner@ryanwhaley.com


                                          Attorneys for Defendant




                                             6
        Case 5:19-cv-00718-PRW Document 30 Filed 03/30/20 Page 7 of 7




                             CERTIFICATE OF SERVICE

        I hereby certify that on this 30th day of March, 2020, I electronically transmitted
the attached document to the Clerk of Court using the Electronic Case Filing System for
filing. Based on the records currently on file in this case, the Clerk of Court will transmit
a Notice of Electronic Filing to the following:

       Douglas J. Shelton – dshelton@sheltonlawok.com
       Erica R. Mackey – emackey@sheltonlawok.com



                                          s/Joshua K. Hefner
                                          JOSHUA K. HEFNER




                                             7
